     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
                                                      )       Case No.: 1:18-cv-01288-SKO
13   PAMELA GREEN,                                    )
                                                      )
14                  Plaintiff,                        )       STIPULATION AND ORDER FOR AN
                                                      )       EXTENSION OF TIME OF 35 DAYS FOR
15          vs.                                       )       DEFENDANT’S RESPONSE TO
     NANCY A. BERRYHILL,                              )       PLAINTIFF’S BRIEF
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                    Defendant.                        )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 35 additional days to

22   respond to Plaintiff’s brief. The current due date is June 7, 2019. The new due date will be July

23   12, 2019.

24          This is Defendant’s first request for an extension of time and the first request in this case

25   overall. There is good cause for this request. Since the filing of Plaintiff’s brief, Defendant’s

26   counsel has worked on about 18 district court and bankruptcy matters, some of which required

27   more time to complete than anticipated, and has at least 20 cases until July 12, 2019, including

28   this case, that she is shifting around to prioritize her older cases where possible.



                                                          1
 1            Thus, Defendant is respectfully requesting additional time up to and including July 12,
 2   2019, to respond to Plaintiff’s brief. This request is made in good faith with no intention to
 3   unduly delay the proceedings. Defendant apologizes for the delay and any inconvenience caused
 4   by the delay.
 5            The parties further stipulate that the Court’s Scheduling Order shall be modified
 6   accordingly.
 7
 8                                                 Respectfully submitted,
 9
     Date: June 5, 2019                            OSTERHOUT BERGER DISABILITY LAW
10
                                                   s/ Mark D. Barrett by C.Chen*
11                                                 (As authorized by email on 6/5/2019)
                                                   MARK D. BARRETT
12
                                                   Attorneys for Plaintiff
13
     Date: June 5, 2019                           MCGREGOR W. SCOTT
14                                                United States Attorney
15
                                                   By s/ Carolyn B. Chen
16                                                 CAROLYN B. CHEN
                                                   Special Assistant U. S. Attorney
17
18                                                 Attorneys for Defendant

19                                                 ORDER
20            Pursuant to the parties’ above stipulation (Doc. 14), and for good cause shown,
21
     Defendant shall file her response to Plaintiff’s opening brief on or before July 12, 2019. Plaintiff
22
     shall have up to and including July 25, 2019 to file a reply to Defendant’s response. All other
23
24   terms and directives in the Court’s Scheduling Order (Doc. 3), remain unchanged.

25
26
     IT IS SO ORDERED.
27
28
     Dated:     June 6, 2019                                      /s/   Sheila K. Oberto                .
                                                           UNITED STATES MAGISTRATE JUDGE


                                                       2
